In satisfaction of an indictment charging him with criminal possession of a weapon in the second degree, defendant pleaded guilty to attempted criminal possession of a weapon in the second degree and waived his right to appeal. He was thereafter sentenced, in accordance with the terms of the plea agreement, to six years in prison to be followed by three years of post-release supervision. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se submission, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P., Spain, Malone Jr., Kavanagh and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.